Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 1 of 27   PageID 124




                                             EXHIBIT 3
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 2 of 27   PageID 125
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 3 of 27   PageID 126
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 4 of 27   PageID 127
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 5 of 27   PageID 128
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 6 of 27   PageID 129
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 7 of 27   PageID 130
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 8 of 27   PageID 131
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 9 of 27   PageID 132
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 10 of 27   PageID 133
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 11 of 27   PageID 134
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 12 of 27   PageID 135
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 13 of 27   PageID 136
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 14 of 27   PageID 137
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 15 of 27   PageID 138
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 16 of 27   PageID 139
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 17 of 27   PageID 140
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 18 of 27   PageID 141
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 19 of 27   PageID 142
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 20 of 27   PageID 143
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 21 of 27   PageID 144
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 22 of 27   PageID 145
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 23 of 27   PageID 146
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 24 of 27   PageID 147
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 25 of 27   PageID 148
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 26 of 27   PageID 149
Case 1:20-cv-01016-STA-jay Document 20-4 Filed 05/05/20 Page 27 of 27   PageID 150
